Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Information Disclosure Statement submitted by Applicant on August 9, 2021 has been received and fully considered.

The Terminal Disclaimer submitted by Applicant on August 12, 2021 has been received and approved.

The amendment submitted by Applicant on August 12, 2021 has been received and entered.

Claims 1-20 are pending.

Authorization for this examiner’s amendment was given in an interview with Mr. BJORN JOHNSON on September 2, 2021.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 1 has been amended as follows:
--1. (Currently Amended) An apparatus, comprising: 
an array of memory cells; and 
wherein the controller includes registers, buffers, and/or memory to store trim settings, operational characteristics of a memory device, die information for the array, and metadata for the data in the memory device; 
wherein the controller is coupled to the array of memory cells and includes control circuitry configured to: 
determine a set of trim settings for the array of memory cells based on monitored operational characteristics of the array of memory cells, wherein the set of trim settings include a number of trim setting parameters and wherein the determined set of trim settings are configured to change operational characteristics of the array of memory cells.--

Claim 9 has been amended as follows:
--9. (Currently Amended) An apparatus, comprising:
an array of memory cells; and
a controller, wherein the controller includes registers, buffers, and/or memory to store trim settings, operational characteristics of a memory device, die information for the array, and metadata for the data in the memory device;
wherein the controller is coupled to the array of memory cells and includes control circuitry configured to:
determine a set of trim settings for the array of memory cells based on monitored operational characteristics of the array of memory cells, wherein the set of trim settings include a number of trim setting parameters and wherein the set of trim settings setting are associated with a particular operational characteristic of the array of memory cells and are determined to change the particular operational characteristic.--

Claim 14 has been amended as follows:
--14. (Currently Amended) A method, comprising:
, wherein the array of memory cells is coupled to a controller, wherein the controller includes registers, buffers, and/or memory to store trim settings, operational characteristics of a memory device, die information for the array, and metadata for the data in the memory device; and
determining a set of trim settings for the array of memory cells based on the monitored operational characteristics of the array of memory cells, wherein the set of trim settings are associated with desired operational characteristics for the array of memory cells based on the monitored operational characteristics of the array of memory cells.--
	
In paragraph [0014], line 7, number “102” has been changed to --100--.
	In paragraph [0014], line 9, number “108” has been changed to --110--.

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The closest prior art to the present invention is DARRAGH et al. (U.S. Patent Application Publication No. 2016/0180953).  DARRAGH et al. discloses a memory system includes a host interface and controller coupled to Flash memory, wherein a data storage system includes a NAND trade-off engine that dynamically measure device performance and allow for adjustments to the device base on the measurements.  DARRAGH et al. fails to show or suggest the limitations of the controller includes registers, buffers, and/or memory to store trim settings, operational characteristics of a memory device, die information for the array, and metadata for the data in the memory device
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN, can be reached at telephone number (571) 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

 /TAN T. NGUYEN/Primary Examiner, Art Unit 2827